Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 23, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Claim Amendments
           Applicant's amendment to the claims, filed 05/23/2022, is acknowledged. 
	Claims 1-16, 18-20 are cancelled.
	Claim 17 is amended.
	Claims 17, 21-23 are pending.
Claims 17, 21-23 are under examination. 

Priority
	The instant application was filed on 09/05/2018. This application is a National Stage of International Application No. PCT/US17/21257 filed 03/08/2017, claiming priority based on U.S. Provisional Application 62/305,794 filed 03/06/2016. 

Election/Restrictions
	The following is a summary of the election/restriction requirements presently in effect over the instant application:
	Applicant has elected without traverse the invention of Group III, drawn to methods of increasing the expansion and genome editing efficiency of cells, in the reply filed on 11/16/2020.
	See Requirement for Restriction/Election mailed 10/27/2020.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/15/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a new matter rejection.
The claims recite a step of “introducing into said human hematopoietic stem cell a high mobility group AT-hook 2 (HMGA2) protein”. This recitation is directed to subject matter which was not reasonably described in the disclosure as originally filed. The original disclosure describes a step of introducing a let-7 insensitive nucleic acid encoding HMGA2 protein (e.g. par. 53); however, the original disclosure does not reasonably describe a step of introducing HMGA2 protein itself. To elaborate further, the recitation “introducing into said human hematopoietic stem cell a high mobility group AT-hook 2 (HMGA2) protein”, as recited in claim 17, embraces the protein-based transfection of HMGA2 protein directly into cells. The protein-based transfection of HMGA2 protein directly into cells is not reasonably described in the original disclosure, which only describes the introduction of a let-7 insensitive nucleic acid encoding HMGA2 protein into cells. For these reasons, the claims are directed to subject matter which was not reasonably described in the disclosure as originally filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. "Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model", Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; in view of Hoban et al. (2015) “Correction of the sickle cell disease mutation in human hematopoietic stem/progenitor cells”, BLOOD, Vol. 125, No. 17, pp. 2597-2604.
This rejection is newly applied.
Bonner discloses a method comprising introducing into a hematopoietic stem cell (HSC) a lentiviral vector comprising a let-7 insensitive nucleic acid encoding a high mobility group AT-hook 2 (HMGA2) protein. See paragraphs 1-2.
The let-7 insensitive nucleic acid comprises mutation or deletion of let-7 binding sites. See paragraph 2.
Bonner does not disclose that the HSC harbors a genome editing construct that corrects a β-globin gene mutation. Prior to the effective filing date of the instantly claimed invention, Hoban discloses a human HSC harboring a genome editing construct that corrects a β-globin gene mutation. See Abstract; see Figure 1C. In particular, Hoban uses the genome editing construct to correct a point mutation in HSCs from sickle cell disease (SCD) patients. See Introduction on pages 2597-2598. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a HSC, as taught by Bonner, with a human HSC harboring a genome editing construct that corrects a β-globin gene mutation, as taught by Hoban, with a reasonable expectation of success because Hoban reduces to practice a genome editing construct that corrects a β-globin gene mutation and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to provide gene-corrected autologous HSCs to patients suffering from sickle cell disease.
Bonner discloses that the HSCs are autologous HSCs from non-human primate Macaca nemestrina. See paragraph 1. Bonner further discloses that the lentiviral vector was introduced in “multiple human cell lines”. See paragraph 2. As discussed above, Hoban discloses that the HSCs are human. See first paragraph of Material and Methods on page 2598. Accordingly, for these reasons, and for those reasons discussed above, the limitation that the HSCs are human would have been prima facie obvious over the prior art.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. "Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model", Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; and Hoban et al. (2015) “Correction of the sickle cell disease mutation in human hematopoietic stem/progenitor cells”, BLOOD, Vol. 125, No. 17, pp. 2597-2604, as applied to claims 17, 21, and 23 above;  and in further view of Doering et al. (2010) “Delivery of nucleic acid therapeutics by genetically engineered hematopoietic stem cells” Advanced drug delivery reviews, 62(12), 1204-1212; and Kirby et al. (1996) “Proliferation of multipotent hematopoietic cells controlled by a truncated erythropoietin receptor transgene”, Proceedings of the National Academy of Sciences, 93(18), 9402-9407.
This rejection is newly applied.
Bonner does not disclose that the vector further comprises a nucleic acid encoding a therapeutic agent. However, the introduction of nucleic acids encoding therapeutic agents into HSCs was known in the art prior to the effective filing date of the instantly claimed invention, as evidenced by the disclosures of Doering and Kirby. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the vector of Bonner to further comprise a nucleic acid encoding a therapeutic agent with a reasonable expectation of success in order to enhance the therapeutic potential or activity of HSC transplants for subjects in need thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633